Title: To James Madison from Benjamin Fearing and Benjamin Bourne, 18 May 1815
From: Fearing, Benjamin,Bourne, Benjamin
To: Madison, James


                    
                        
                            May it Please the President
                        
                        Wareham May 18th. 1815
                    
                    The Subscribers Select-Men of the Town of Wareham in the County of Plimouth in the Commonwealth of Massachusetts humbly represent that in the month of June last past the principal Village in said Town of Wareham was invaded by a detachment from the Brittish fleet then lying in that neighbourhood; that most of the shipping lying in the River running thro’ said Village was by the said detachment destroyed, and other

property there damaged and injured, by which the owners of said property were greatly distressed, and many of them were reduced to a situation bordering on Beggary. For which we conceive that those sufferers are intitled to a remuneration from that Government under whose authority this outrage is pretended to have been committed.
                    We are not insensible that when two Nations have been at war, and that war is succeeded by a peace that each nation sits down with its own losses, provided those losses happen by the opperation of a war carried on in conformity to the principles of Law established and practiced on by civilized nations; but when they are the consequences of outrageous proceedings; proceedings which the nation whose officers commit them will not pretend to Justify or even to paliate, we conceive that the Sufferers in such case have not only a Right, but that it is a duty for them to call on the Government under whose name the outrage has been committed for indemnification.
                    We beg leave to represent that the detachment who committed the Outrage complained of came under the spur[i]ous shew and protection of a flag of Truce, and continued under its protection ’til it was too late to attempt to prevent their depredations, and also that the Outrages they committed were done after they had verbally stipulated not to injure any property own’d by the Inhabitants of that Town provided they met with no opposition from the inhabitants. The particulars of their procedure and the Estimate of the Damage done by them are particularly set forth in the Document accompanying this, to which we particularly refer.
                    We therefore humbly pray you to take this Subject into consideration and if you should conceive there is any rational hope of success to give the necessary instructions to your minister at the Court of London to make a suitable appeal to the Justice of that Court for a suitable remuneration to those Sufferers. We can not refrain from expressing a strong confidence that a nation whose boast is impartial Justice and who value themselves so highly on their Reputation will without hesitation afford that Justice to those sufferers which they stand so much in need of, and to which they have so strong a claim. And as in duty bound will ever pray
                    
                        
                            
                                
                                    
                                        Benjamin Fearing
                                    
                                    }
                                    Select men of Wareham
                                
                                
                                    Benja. Bourne
                                
                            
                        
                    
                